Case 1:19-cv-03575-MKB-RLM Document 1 Filed 06/18/19 Page 1 of 16 PageID #: 1



   CILENTI & COOPER, PLLC
   Justin Cilenti (GC2321)
   Peter H. Cooper (PHC4714)
   10 Grand Central
   155 East 44th Street - 61h Floor
   New York, NY 10017
   T. (212) 209-3933
   F. (212) 209-7102
   info@jcpclaw.com
   Attorneys for Plaintiff

   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
    ------------------------~----------------------------------)(
    RUBEN PECHER SICAJAU, on behalf of himself :                     Case No. 19-CV-3575
    and others similarly situated,

                                       Plaintiff,                    FLSA COLLECTIVE
                                                                     ACTION COMPLAINT
            -against-

    LUIGI'S BRIGHTON BEACH INC. d/b/a                                Jury Trial
    LUIGI'S PIZZA, and GON)(HE MARKE,                                Demanded

                                       Defendants.
    ------------------------------------------------------------)(

            Plaintiff, RUBEN PECHER SICAJAU ("Plaintiff'), on behalf of himself and

    other similarly situated employees, by and through his undersigned attorneys, Cilenti &

    Cooper, PLLC, files this Complaint against defendants LUIGI'S BRIGHTON BEACH

    INC. d/b/a LUIGI'S PIZZA ("LUIGI'S PIZZA"), and GON)(HE MARKE (collectively,

    the "Defendants"), and states as follows:

                                             INTRODUCTION

             1.       Plaintiff alleges that, pursuant to the Fair Labor Standards Act, as

    amended, 29 U.S.C. §§ 201 et seq. ("FLSA"), he is entitled to recover from Defendants:

    (a) unpaid minimum wages, (b) unpaid overtime compensation, (c) liquidated damages,

    (d) prejudgment and post-judgment interest, and (e) attorneys' fees and costs.
Case 1:19-cv-03575-MKB-RLM Document 1 Filed 06/18/19 Page 2 of 16 PageID #: 2




            2.       Plaintiff further alleges that, pursuant to the New York Labor Law, he is

    entitled to recover from Defendants: (a) unpaid minimum wages, (b) unpaid overtime

    compensation, (c) unpaid "spread of hours" premium for each day his work shift

    exceeded ten (10) hours, (d) liquidated and statutory damages pursuant to the New York

   Labor Law and the New York State Wage Theft Prevention Act, (e) prejudgment and

   post-judgment interest, and (f) attorneys' fees and costs.

                                 JURISDICTION AND VENUE

                3.   This Court has jurisdiction over this controversy pursuant to 29 U.S.C.

    §216(b), 28 U.S.C. §§ 1331, 1337 and 1343, and has supplemental jurisdiction over

    Plaintiffs state law claims pursuant to 28 U.S.C. § 1367.

                4.   Venue is proper in the Eastern District pursuant to 28 U.S.C. § 1391

    because the conduct making up the basis of the complaint took place in this judicial

    district.

                                             PARTIES

                5.   Plaintiff is a resident of Kings County, New York.

                6.   Defendant, LUIGI'S PIZZA, is a domestic business corporation organized

    under the laws of the State of New York, with a principal place of business at 1049

    Brighton Beach Avenue, Brooklyn, New York 11235.

                7.   Defendant, LUIGI'S PIZZA, owns and operates a restaurant located at

    1049 Brighton Beach Avenue, Brooklyn, New York 11235 doing business as "Luigi's

    Pizza" (the "Restaurant").

                8.   Defendant, GONXHE MARKE, is the President and Chief Executive

    Officer of LUIGI'S PIZZA, and is an owner, shareholder, director, supervisor, managing




                                                  2
Case 1:19-cv-03575-MKB-RLM Document 1 Filed 06/18/19 Page 3 of 16 PageID #: 3




    agent, and proprietor of LUIGI'S PIZZA who actively participates in the day-to-day

    operation of the Restaurant and acted intentionally and maliciously and is an employer

    pursuant to the FLSA, 29 U.S.C. § 203(d) and Regulations promulgated thereunder, 29

    C.F.R. § 791.2, as well as New York Labor Law§ 2 and the Regulations thereunder, and

    is jointly and severally liable with LUIGI'S PIZZA.

           9.      Defendant, GONXHE MARKE, exercises control over the terms and

    conditions of his employees' employment, in that he has the power to: (i) hire and fire

    employees, (ii) determine rates and methods of pay, (iii) determine work schedules, (iv)

    supervise and control the work of the employees, and (v) create and maintain

    employment records.

           10.     Defendant, GONXHE MARKE, is present on the premises of the

    Restaurant on a daily basis, hires and fires employees, actively supervises the work of the

    employees, and mandates that all issues concerning the employees' employment -

    including hours worked and pay received - be authorized and approved by him.

           11.     At least with each of the three (3) most recent years relevant to the

    allegations herein, LUIGI'S PIZZA was, and continues to be, an "enterprise engaged in

    commerce" within the meaning of the FLSA in that it (i) has and has had employees

    engaged in commerce or in the production of goods for commerce, or that handle, sell, or

    otherwise work on goods or materials that have been moved in or produced for

    commerce, and (ii) has and has had an annual gross volume of sales of not less than

    $500,000.




                                                 3
Case 1:19-cv-03575-MKB-RLM Document 1 Filed 06/18/19 Page 4 of 16 PageID #: 4




           12.    Defendants employed Plaintiff to work as a non-exempt dishwasher,

    porter, kitchen helper/food preparer, stock person, and food delivery worker for the

    Restaurant from on or about October 15, 2018 until on or about April 14, 2019.

           13.    The work performed by Plaintiff was directly essential to the business

    operated by Defendants.

           14.    Defendants knowingly and willfully failed to pay Plaintiff his lawfully

    earned minimum wages in direct contravention of the FLSA and New York Labor Law.

           15.    Defendants knowingly and willfully failed to pay Plaintiff his lawfully

    earned overtime compensation in direct contravention of the FLSA and New York Labor

    Law.

           16.    Defendants knowingly and willfully failed to pay Plaintiff his lawfully

    earned "spread of hours" premium in direct contravention of the New York Labor Law.

           17.    Plaintiff has satisfied all conditions precedent to the institution of this

    action, or such conditions have been waived.

                                  STATEMENT OF FACTS

           18.    Defendant, GONXHE MARKE, participates in the day-to-day operation

    of the Restaurant.   For instance, Mr. Marke personally hires and fires employees,

    supervises and directs the work of the employees, instructs the employees how to perform

    their jobs, and corrects and/or reprimands the employees for any errors made.

           19.     Defendant, GONXHE MARKE, creates and implements all business

    policies and make all crucial business decisions, including those concerning the number

    of hours the employees work, the amount of pay that the employees are entitled to

    receive, and the manner and method by which the employees are to be paid.




                                                   4
Case 1:19-cv-03575-MKB-RLM Document 1 Filed 06/18/19 Page 5 of 16 PageID #: 5




           20.     On or about October 15, 2018, Defendants hired Plaintiff to work as a

   non-exempt dishwasher, porter, kitchen helper/food preparer, stock person, and food

   delivery worker at the Restaurant.

           21.     Neither at the time of Plaintiffs hiring, nor any time thereafter, did

   Defendants provide Plaintiff with a wage notice, which informed Plaintiff of his hourly

   rate of pay and corresponding overtime rate of pay.

            22.      Plaintiff worked continuously for Defendants in those capacities until on

   or about April 14, 2019.

            23.      Plaintiff worked over forty (40) hours per week.

            24.      Plaintiff was not required to punch a time clock or other time-tracking

    device to record his work hours.

            25.      Throughout the entirety of his employment, Plaintiff worked six (6) days

   per week, and his work schedule consisted of twelve (12) hours per day from 11 :00 a.m.

    until 11 :00 p.m.

            26.      Plaintiff was not paid proper minimum wages or overtime compensation.

            27.      Throughout the entirety of his employment, Plaintiff was paid, in cash, at

    the rate of $400 per week straight time for all hours worked, and worked seventy-two

    (72) hours per week. Work performed above forty (40) hours per week was not paid at

    the statutory rate of time and one-half as required by state and federal law.

            28.      Defendants failed to provide Plaintiff with weekly wage statements in

    conjunction with payment of his cash wages, which set forth his gross wages, deductions,

    and net wages.




                                                   5
Case 1:19-cv-03575-MKB-RLM Document 1 Filed 06/18/19 Page 6 of 16 PageID #: 6




           29.     Defendants knowingly and willfully operate their business with a policy of

    not paying either the FLSA minimum wage or the New York State minimum wage to

    Plaintiff and other similarly situated employees.

           30.     Defendants knowingly and willfully operate their business with a policy of

    not paying Plaintiff and other similarly situated employees either the FLSA overtime rate

    (of time and one-half), or the New York State overtime rate (of time and one-half), in

    direct violation of the FLSA and New York Labor Law and the supporting federal and

    New York State Department of Labor Regulations.

           31.     Defendants knowingly and willfully operate their business with a policy of

    not paying Plaintiff and other similarly situated employees a "spread of hours" premium

    for each day that their work shift exceeds ten (10) hours, in direct violation of the New

    York Labor Law and the supporting New York State Department of Labor Regulations.

           32.     At all relevant times, upon information and belief, and during the course

    of Plaintiffs employment, Defendants failed to maintain accurate and sufficient wage

    and hour records.

                          COLLECTIVE ACTION ALLEGATIONS

           33.     Plaintiff brings this action individually and as class representative on

    behalf of himself and all other current and former non-exempt employees who have been

    or were employed by Defendants since June 18, 2016 until the close of the opt-in period

    as ultimately set by the Court (the "Collective Action Period"), and who were

    compensated at rates less than the statutory minimum wage and/or less than time and

    one-half for all hours worked in excess of forty (40) hours per workweek (the "Collective

    Action Members").




                                                  6
Case 1:19-cv-03575-MKB-RLM Document 1 Filed 06/18/19 Page 7 of 16 PageID #: 7




              34.    The collective action class is so numerous that joinder of all members is

    impracticable. Although the precise number of such persons is unknown, and the facts

    upon which the calculation of that number are presently within the sole control of

    Defendants, upon information and belief, there are more than twenty (20) Collective

    Action Members who worked for Defendants during the Collective Action Period, most

    of whom would not be likely to file individual suits because they lack adequate financial

    resources, access to attorneys, or knowledge of their claims. Therefore, Plaintiff submits

    that this matter should be certified as a collective action under the FLSA, 29 U.S.C. §

    216(b).

              35.    Plaintiff will fairly and adequately protect the interests of the Collective

    Action Members and has retained counsel that is experienced and competent in the fields

    of employment law and class action litigation. Plaintiff has no interests that are contrary

    to or in conflict with those members of this collective action.

              36.    This action should be certified as a collective action because the

    prosecution of separate actions by individual members of the class would create a risk of

    either inconsistent or varying adjudications with respect to individual members of the

    class, or adjudications with respect to individual members of the class that would as a

    practical matter be dispositive of the interests of the other members not parties to the

    adjudication, or substantially impair or impede their ability to protect their interests.

              3 7.   A collective action is superior to other available methods for the fair and

    efficient adjudication of this controversy, since joinder of all members is impracticable.

    Furthermore, inasmuch as the damages suffered by individual Collective Action

    Members may be relatively small, the expense and burden of individual litigation make it




                                                   7
Case 1:19-cv-03575-MKB-RLM Document 1 Filed 06/18/19 Page 8 of 16 PageID #: 8




    virtually impossible for the members of the collective action to individually seek redress

    for the wrongs done to them. There will be no difficulty in the management of this action

    as a collective action.

            38.     Questions of law and fact common to the members of the collective action

    predominate over questions that may affect only individual members because Defendants

    have acted on grounds generally applicable to all members.              Among the common

    questions of law and fact common to Plaintiff and other Collective Action Members are:

                    a.        Whether Defendants employed Plaintiff and the Collective Action

                              Members within the meaning of the FLSA;

                    b.        Whether Defendants failed to keep true and accurate wage and

                              hour records for all hours worked by Plaintiff and the Collective

                              Action Members;

                    c.        What proof of hours worked is sufficient where the employer fails

                              in its duty to maintain time records;

                    d.        Whether Defendants failed to pay Plaintiff and the Collective

                              Action Members statutory minimum wages;

                    e.        Whether Defendants failed to pay Plaintiff and the Collective

                              Action Members overtime compensation for all hours worked in

                              excess of forty (40) hours per workweek, in violation of the FLSA

                              and the regulations promulgated thereunder;

                    f.        Whether Defendants' violations of the FLSA are willful as that

                              terms is used within the context of the FLSA; and,




                                                     8
Case 1:19-cv-03575-MKB-RLM Document 1 Filed 06/18/19 Page 9 of 16 PageID #: 9




                   g.     Whether Defendants are liable for all damages claimed hereunder,

                          including but not limited to compensatory, liquidated and statutory

                          damages, interest, attorneys' fees, and costs and disbursements.

           39.     Plaintiff knows of no difficulty that will be encountered in the

    management of this litigation that would preclude its maintenance as a collective action.

           40.     Plaintiff and others similarly situated have been substantially damaged by

    Defendants' wrongful conduct.

                                   STATEMENT OF CLAIM

                                            COUNT I
                          [Violation of the Fair Labor Standards Act]

           41.     Plaintiff re-alleges and re-avers each and every allegation and statement

    contained in paragraphs "1" through "40" of this Complaint as if fully set forth herein.

           42.     At all relevant times, Defendants were and continue to be an employer

    engaged in interstate commerce and/or the production of goods for commerce within the

    meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).            Further, Plaintiff and the

    Collective Action Members are covered individuals within the meaning of the FLSA, 29

    U.S.C. §§ 206(a) and 207(a).

           43.     At all relevant times, Defendants employed Plaintiff and the Collective

    Action Members within the meaning of the FLSA.

           44.     Upon information and belief, at least within each of the three (3) most

    recent years relevant to the allegations herein, LUIGI'S PIZZA has had gross revenues in

    excess of $500,000.

           45.     Plaintiff and the Collective Action Members worked hours for which they

    were not paid the statutory minimum wage.



                                                 9
Case 1:19-cv-03575-MKB-RLM Document 1 Filed 06/18/19 Page 10 of 16 PageID #: 10




            46.      Defendants had, and continue to have, a policy and practice of refusing to

     pay the statutory minimum wage to Plaintiff and the Collective Action Members for

     hours worked.

            4 7.     Defendants failed to pay Plaintiff and the Collective Action Members

     minimum wages in the lawful amount for hours worked.

            48.      Plaintiff and the Collective Action Members were entitled to be paid at the

     rate of time and one-half for all hours worked in excess of the maximum hours provided

     for in the FLSA.

            49.      Defendants failed to pay Plaintiff and the Collective Action Members

     overtime compensation in the lawful amount for all hours worked in excess of the

     maximum hours provided for in the FLSA.

            50.      At all relevant times, Defendants had, and continue to have a policy and

     practice of refusing to pay overtime compensation at the statutory rate of time and one-

     half to Plaintiff and the Collective Action Members for all hours worked in excess of

     forty ( 40) hours per work week, which violated and continues to violate the FLSA, 29

     U.S.C. §§ 201 et seq., including 29 U.S.C. §§ 207(a)(l) and 215(a).

            51.      Defendants knowingly and willfully disregarded the prov1s10ns of the

     FLSA as evidenced by their failure to compensate Plaintiff and the Collective Action

     Members at the statutory minimum wage rate and the statutory overtime rate of time and

     one-half for all hours worked in excess of forty (40) hours per week, when they knew or

     should have known such was due and that non-payment of minimum wages and overtime

     compensation would financially injure Plaintiff and the Collective Action Members.




                                                  10
Case 1:19-cv-03575-MKB-RLM Document 1 Filed 06/18/19 Page 11 of 16 PageID #: 11




            52.     As a result of Defendants' failure to properly record, report, credit and/or

     compensate its employees, including Plaintiff and the Collective Action Members,

     Defendants have failed to make, keep and preserve records with respect to each of its

     employees sufficient to determine the wages, hours and other conditions and practices of

     employment in violation of the FLSA, 29 U.S.A. §§ 201 et seq., including 29 U.S.C. §§

     21 l(c) and 215(a).

            53.     Defendants failed to properly disclose or appnse Plaintiff and the

     Collective Action Members of their rights under the FLSA.

            54.     As a direct and proximate result of Defendants' violation of the FLSA,

     Plaintiff and the Collective Action Members are entitled to liquidated damages pursuant

     to the FLSA.

            55.     Due to Defendants' reckless, willful and unlawful acts, Plaintiff and the

     Collective Action Members suffered damages in an amount not presently ascertainable of

     unpaid minimum wages and unpaid overtime compensation, an equal amount as

     liquidated damages, and prejudgment interest thereon.

            56.     Plaintiff and the Collective Action Members are entitled to an award of

     their reasonable attorneys' fees, costs and expenses, pursuant to 29 U.S.C. § 216(b).

                                            COUNT II
                             [Violation of the New York Labor Law]

            57.     Plaintiff re-alleges and re-avers each and every allegation and statement

     contained in paragraphs "l" through "56" of this Complaint as if fully set forth herein.

             58.    Defendants employed Plaintiff within the meaning of New York Labor

     Law§§ 2 and 651.




                                                  11
Case 1:19-cv-03575-MKB-RLM Document 1 Filed 06/18/19 Page 12 of 16 PageID #: 12




            59.    Defendants knowingly and willfully violated Plaintiffs rights by failing to

     pay Plaintiff minimum wages in the lawful amount for hours worked.

            60.    Defendants knowingly and willfully violated Plaintiffs rights by failing to

     pay Plaintiff overtime compensation at the rate of time and one-half for each hour worked

     in excess of forty (40) hours in a workweek.

            61.    Employers are required to pay a "spread of hours" premium of one (1)

     additional hour's pay at the statutory minimum hourly wage rate for each day where the

     spread of hours in an employee's workday exceeds ten (10) hours. New York State

     Department of Labor Regulations§ 146-1.6.

            62.    Defendants knowingly and willfully violated Plaintiffs rights by failing to

     pay a "spread of hours" premium to Plaintiff for each day Plaintiffs work shift exceeded

     ten (10) hours pursuant to New York State Department of Labor Regulations.

            63.     Defendants failed to properly disclose or apprise Plaintiff of his rights

     under the New York Labor Law.

            64.     Defendants failed to furnish Plaintiff with a statement with every payment

     of wages listing gross wages, deductions and net wages, in contravention of New York

     Labor Law§ 195(3) and New York State Department of Labor Regulations§ 146-2.3.

            65.     Defendants failed to keep true and accurate records of hours worked by

     each employee covered by an hourly minimum wage rate, the wages paid to all

     employees, and other similar information in contravention of New York Labor Law §

     661.

            66.     Defendants failed to establish, maintain, and preserve for not less than six

     (6) years payroll records showing the hours worked, gross wages, deductions, and net




                                                    12
Case 1:19-cv-03575-MKB-RLM Document 1 Filed 06/18/19 Page 13 of 16 PageID #: 13




     wages for each employee, in contravention of the New York Labor Law § 194(4), and

     New York State Department of Labor Regulations§ 146-2.1.

               67.   Neither at the time of his hiring, nor any time thereafter, did Defendants

     provide Plaintiff with a wage notice explaining to Plaintiff his regular and overtime rates

     of pay and his regularly designated payday, in contravention of New York Labor Law§

     195(1).

               68.   Due to Defendants' New York Labor Law violations, Plaintiff is entitled

     to recover from Defendants his unpaid minimum wages, unpaid overtime compensation,

     and unpaid "spread of hours" premium, reasonable attorneys' fees, and costs and

     disbursements of this action, pursuant to New York Labor Law §§ 663 ( 1), 198.

               69.   Plaintiff is also entitled to liquidated damages pursuant to New York

     Labor Law § 663(1), as well as liquidated and statutory damages pursuant to the New

     York State Wage Theft Prevention Act.

                                      PRAYER FOR RELEIF

               WHEREFORE, Plaintiff, RUBEN PECHER SICAJAU, on behalf of himself and

     all similarly situated Collective Action Members, respectfully requests that this Court

     grant the following relief:

               (a)   An award of unpaid minimum wages due under the FLSA and New York

                     Labor Law;

               (b)   An award of unpaid overtime compensation due under the FLSA and New

                     York Labor Law;

               (c)   An award of unpaid "spread of hours" premium due under the New York

                     Labor Law;




                                                  13
Case 1:19-cv-03575-MKB-RLM Document 1 Filed 06/18/19 Page 14 of 16 PageID #: 14




             (d)     An award of liquidated damages as a result of Defendants' failure to pay

                     minimum wages and overtime compensation pursuant to 29 U.S.C. § 216;

             (e)     An award of liquidated damages as a result of Defendants' failure to pay

                     minimum wages, overtime compensation, and "spread of hours" premium

                     pursuant to the New York Labor Law and the New York State Wage Theft

                     Prevention Act;

             (f)     An award of statutory damages pursuant to the New York State Wage

                     Theft Prevention Act;

             (g)     An award of prejudgment and post-judgment interest;

             (h)     An award of costs and expenses associated with this action, together with

                     reasonable attorneys' and expert fees; and

             (i)     Such other and further relief as this Court determines to be just and proper.

                                          JURY DEMAND

             Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands

     trial by jury on all issues.

     Dated: New York, New York
            June 18, 2019

                                                    Respectfully submitted,

                                                    CILENTI & COOPER, PLLC
                                                    Attorneys for Plaintiff
                                                    10 Grand Central
                                                    155 East 44th Street - 6111 Floor
                                                    New York, NY 10017
                                                    T. (212) 209-3933
                                                    F. (212) 209-71


                                                    By:




                                                   14
Case 1:19-cv-03575-MKB-RLM Document 1 Filed 06/18/19 Page 15 of 16 PageID #: 15




                                 CONSENT TO SUE UNDER
                               FAIR LABOR STANDARDS ACT

           I,    J?,\.) \'r() 1ecDer                          ,   am an employee currently or

    formerly employed by         l (}] u
                                     v
                                       ql5           31 zze ( )ili\            '   and/or related

    entities. I consent to be a plaintiff in the above-captioned action to collect unpaid wages.

    Datew ew York, New York
      r.,t/71    '2019
Case 1:19-cv-03575-MKB-RLM Document 1 Filed 06/18/19 Page 16 of 16 PageID #: 16




                 NOTICE OF INTENTION TO ENFORCE SHAREHOLDER
                       LIABILITY FOR SERVICES RENDERED

  TO: Gonxhe Marke

  PLEASE TAKE NOTICE that pursuant to the provisions of Section 630 of the Business
  Corporation Law of New York, you are hereby notified that Ruben Pecher Sicajau and others
  similarly situated intend to charge you and hold you personally liable as one of the ten largest
  shareholders of Luigi's Brighton Beach Inc. for all debts, wages, and/or salaries due and owing
  to them as laborers, servants and/or employees of the said corporation for services performed by
  them for the said corporation within the three (3) years preceding the date of this notice and have
  expressly authorized the undersigned, as his attorneys, to make this demand on his behalf.

  Dated: New York, New York
         June 18, 2019

                                                               CILENTI & COOPER, PLLC
                                                               Attorneys for Plaintiff
                                                               10 Grand Central
                                                               155 East 44th Street- 6th Floor
                                                               New York, New York 10017
                                                               T. (212) 209-3933
                                                               F. (212) 209-7102
